DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claims 22-24, the term “wherein the first algorithm is more tailored to a unique pulse morphology of the patient group of than the second algorithm.” should be replaced with -- wherein the first algorithm is more tailored to a unique pulse morphology of the patient group [[of]] than the second algorithm.-- for grammatical correctness.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 22, the term “the second algorithm" renders the claim indefinite because it has not previously defined and therefore it is not clear how to properly evaluate the limitation in relation to the first algorithm. Examiner will consider the limitation as a broadly defined ‘other’ algorithm that is not the first algorithm.
Claim 22 recites the limitation "the second algorithm" There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman et al (US 2011/0105912) (“Widman”) in view of Joshua et al (US 2017/0004106) (“Joshua”).
Regarding Claim 1, while Widman teaches a device (Abstract) comprising: 
a display (Abstract); and 
processing circuitry ([0022]) configured to: 
receive a physiological signal indicative of a physiological parameter of a patient ([0022] blood pressure monitoring device 108); 
determining a first set of mean arterial pressure values of the patient for a time period based on the physiological signal using a first algorithm ([0017], [0025] 
determine an autoregulation status of the patient based on the first set of mean arterial pressure values ([0085], [0031]); and
present, via the display, mean arterial pressure values of the patient for the time period ([0095]),
	Widman fails to teach the device comprising:
present, via the display, a second set of mean arterial pressure values of the patient for the time period, while not presenting the first set of mean arterial pressure values via the display, wherein the second set of mean arterial pressure values are determined using a second algorithm different from the first algorithm.  
However Joshua teaches a medical device processing configuration (Abstract, Figs. 5-6, [0046]-[0050]) comprising
A display ([0048]);
Processing circuitry ([0046] interface devices translate data, [0047] can be done for autoregulation monitoring, [0048] by way of algorithms) configured to:
receive a physiological signal indicative of a physiological parameter of a patient (Fig. 5, [0046]-[0048] medical device 10, Fig. 1, with a sensor 14 for receiving a physiological signal); 
determine an autoregulation status of the patient based on the physiological data ([0047]); and
present, via the display, physiological parameters of the patient for the time period ([0048] Fig. 6, local display)
using multiple algorithms to calculate a single parameter ([0048] “In certain embodiments, the medical devices 10, 82 may be coupled to multiple smart interface devices 102, 104, each having a different algorithm for a physiological parameter of 
apply new interface devices with updated processing and algorithms to the medical devices ([0049] and updated algorithms for parameters may be applied through new interface devices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, when considering the mean arterial pressure-based autoregulation of Widman with the teachings of Joshua, that one could present, via the display, a second updated set of physiological parameters of the patient for the time period, while not presenting a first set of physiological parameters via the display. Specifically, one can have two interface devices calculating autoregulation-based mean arterial pressure, with one interface device with an algorithm for the most accurate autoregulation and one interface device with a different algorithm for the most accurate MAP values. When displaying either of these parameters, the calculated parameter based on the best available algorithm would be utilized.
Regarding Claim 2, Widman and Joshua teach the device of claim 1, wherein the display is a first display (See Claim 1 Rejection), the processing circuitry is further configured to: 
determine the second set of mean arterial pressure values based on the physiological signal using the second algorithm (See Claim 1 Rejection); and 
communicates physiological data to a multi-parametric monitor device for presentation by the multi-parametric monitor device via a second display ([0048] “In other embodiments, the smart interface device 102, 104 may transmit the physiological parameters determined by the system 10, 82 and the one or more algorithms 116 to the multi-parameter monitor 62, the HIS 64, the EMR 68, the personal device 70, cloud 72, the data space 108, a remote display, and combinations thereof.” The determined parameter may be sent to a display)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to send the second set of MAP values to a second display of a 
Regarding Claim 3, Widman and Joshua teach the device of claim 1, wherein the processing circuitry is further configured to determine the second set of mean arterial pressure values based on the physiological signal using the second algorithm to mimic determination of mean arterial pressure for the time period by a multi-parametric monitor device (See Claim 1 Rejection, Joshua’s algorithm for determining Widman’s MAP is determination that can be made by a multiparametric monitor).

Regarding Claim 12, while Widman teaches a method (Abstract) comprising: 
receiving, by processing circuitry ([0022]), a physiological signal indicative of a physiological parameter of a patient ([0022] blood pressure monitoring device 108 data is received by signal processing unit 112); 
determining, by the processing circuitry, a first set of mean arterial pressure values of the patient for a time period based on the physiological signal using a first algorithm ([0017], [0025] determined blood pressure for analysis indicated as mean arterial pressure, averaging is first algorithm for a monitored period);
determining, by the processing circuitry, an autoregulation status of the patient based on the first set of mean arterial pressure values ([0085], [0031]); and 
presenting, via a display, mean arterial pressure values of the patient for the time period ([0095]),
	Widman fails to teach the method comprising present, via the display, a second set of mean arterial pressure values of the patient for the time period while not presenting the first set of mean arterial pressure values via the display, wherein the second set of mean arterial pressure values are determined using a second algorithm different from the first algorithm.  

A display ([0048]);
Processing circuitry ([0046] interface devices translate data, [0047] can be done for autoregulation monitoring, [0048] by way of algorithms) configured to:
receive a physiological signal indicative of a physiological parameter of a patient (Fig. 5, [0046]-[0048] medical device 10, Fig. 1, with a sensor 14 for receiving a physiological signal); 
determine an autoregulation status of the patient based on the physiological data ([0047]); and
present, via the display, physiological parameters of the patient for the time period ([0048] Fig. 6, local display)
using multiple algorithms to calculate a single parameter ([0048] “In certain embodiments, the medical devices 10, 82 may be coupled to multiple smart interface devices 102, 104, each having a different algorithm for a physiological parameter of interest.” Each interface device may have a different algorithm for a physiological parameter of interest); and
apply new interface devices with updated processing and algorithms to the medical devices ([0049] and updated algorithms for parameters may be applied through new interface devices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, when considering the mean arterial pressure-based autoregulation of Widman with the teachings of Joshua, that one could present, via the display, a second updated set of physiological parameters of the patient for the time period, while not presenting a first set of physiological parameters via the display. Specifically, one can have two interface devices calculating autoregulation-based mean arterial pressure, with one interface 
Regarding Claim 13, Widman and Hutchinson teach the method of claim 12, further comprising: 
Wherein presenting the second set of mean arterial pressure values comprises presenting the second set of mean arterial pressure values via a first display (See Claim 12 Rejection), and wherein the method further comprises
determining the second set of mean arterial pressure values based on the physiological signal using the second algorithm (See Claim 12 Rejection); and Joshua further teaches communicating the second set of mean arterial pressure values to a multi- parametric monitor device for presentation by the multi-parametric monitor device via a second display ([0048] “In other embodiments, the smart interface device 102, 104 may transmit the physiological parameters determined by the system 10, 82 and the one or more algorithms 116 to the multi-parameter monitor 62, the HIS 64, the EMR 68, the personal device 70, cloud 72, the data space 108, a remote display, and combinations thereof.” The determined parameter may be sent to a display)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to send the second set of MAP values to a second display of a multi-parametric monitor as well as Joshua notes that the parameters may be sent to a combination of displays. This combination enables different providers to track the patient’s health status.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Joshua and further in view of Addison et al (US 2012/0029361) (“Addison”).
Regarding Claim 4, Widman and Joshua teach the device of claim 3, wherein the processing circuitry is configured to determine the second set of mean arterial pressure values using the second algorithm to mimic determination of mean arterial pressure (See Claim 1 Rejection), their combined efforts fail to teach determining mean arterial pressure by at least determining a weighted average of a systolic peak of the physiological signal and a diastolic peak of the physiological signal, and 
wherein a weighting of the diastolic peak of the physiological signal is greater than or equal to a weighting of the systolic peak of the physiological signal.
However Addison teaches a medical device (Abstract) and further teaches that mean arterial pressure may be determined from a weighted average of a systolic change of the physiological signal and a diastolic change of the physiological signal, and 
wherein a weighting of the diastolic change of the physiological signal is greater than or equal to a weighting of the systolic change of the physiological signal ([0069]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine Widman’s MAP with the weighting of Addison as a known teaching on the weighting needed to get an accurate mean arterial pressure value.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Joshua and further in view of Kraus et al (US 2004/0236240) (“Kraus”).
Regarding Claim 5, while Widman and Joshua teach the device of claim 1, their combined efforts fail to teach wherein the processing circuitry is further configured to receive the second set of mean arterial pressure values from a multi-parametric monitor device.
However Kraus teaches a medical device technique (Abstract) and further teaches that blood pressure may be captured through a multi-parametric monitor device ([0717]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a medical device of Joshua, connecting to a smart interface .

Claim(s) 6-7, 10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Joshua and further in view of Addison et al (US 2017/0000423) (“Addison 2”).
Regarding Claim 6, while Widman and Joshua teach the device of claim 1, their combined efforts fail to teach wherein the physiological parameter of the patient comprises a first physiological parameter, and wherein the processing circuitry is further configured to: 
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter; 
determine a set of oxygen saturation values of the patient based on the second physiological signal; and 
determine a relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values, 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the first set of mean arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values.  
However Addison 2 teaches an autoregulation analysis technique (Abstract) comprising
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter (Abstract, second signal being indicative of oxygen saturation); 
determine a set of oxygen saturation values of the patient based on the second physiological signal (Abstract, oxygen saturation); and 

wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the set of arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman with the teachings of Addison 2 as the application of a known technique for determining autoregulation to the known autoregulation analysis ready for improvement to yield predictable results of accurately assessed subject autoregulation.
Regarding Claim 7, Widman, Joshua, and Addison 2 teach the device of claim 6, 
wherein the processing circuitry is configured to determine the first set of mean arterial pressure values based on a sampling window for the first set of mean arterial pressure values, 
wherein the processing circuitry is configured to determine the set of oxygen saturation values based on a sampling window for the set of oxygen saturation values, and 
wherein the processing circuitry is configured to determine the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values based on a duration of the sampling window for the first set of mean arterial pressure values and a duration of the sampling window for the set of oxygen saturation values (See Claim 6 Rejection, the offset between the sampling windows of certain durations is the relative time delay).  
Regarding Claim 10, while Widman and Joshua teach the device of claim 1, their combined efforts fail to teach wherein the processing circuitry is further configured to: 
determine that the autoregulation status is impaired based on the first set of mean arterial pressure values and a set of oxygen saturation values of the patient, and 

However Addison 2 teaches an autoregulation analysis technique (Abstract) comprising
determine that the autoregulation status is impaired based on a set of arterial pressure values and a set of oxygen saturation values of the patient (Abstract, [0026]), and 
generate a notification in response to determining that the autoregulation status is impaired ([0025] autoregulation impairment, [0029] notification).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman with the teachings of Addison 2 as the application of a known technique for determining autoregulation to the known autoregulation analysis ready for improvement to yield predictable results of accurately assessed subject autoregulation.

Regarding Claim 15, Widman and Joshua teach the method of claim 12, their combined efforts fail to teach the method further comprising: 
receiving, from the sensing circuitry, a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter; 
determining a set of oxygen saturation values of the patient based on the second physiological signal; and 
determining a relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values, 
wherein determining the autoregulation status of the patient is based on the first set of mean arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values.  
However Addison 2 teaches an autoregulation analysis technique (Abstract) comprising

determine a set of oxygen saturation values of the patient based on the second physiological signal (Abstract, oxygen saturation); and 
determine a relative time delay between arterial pressure values and the set of oxygen saturation values ([0026] phase difference between blood pressure and oxygen saturation), 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the set of arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman with the teachings of Addison 2 as the application of a known technique for determining autoregulation to the known autoregulation analysis ready for improvement to yield predictable results of accurately assessed subject autoregulation.
Regarding Claim 16, Widman, Joshua, and Addison 2 teach the method of claim 15, 
wherein determining the first set of mean arterial pressure values is further based on a sampling window for the first set of mean arterial pressure values, 
wherein determining the set of oxygen saturation values is further based on a sampling window for the set of oxygen saturation values, 
wherein determining the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values comprises determining the relative time delay based on a duration of the sampling window for the first physiological signal and a duration of the sampling window for the second physiological signal (See Claim 15 Rejection, the offset between the sampling windows of certain durations is the relative time delay).  

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Joshua and further in view of Addison 2 and further in view of Fornwalt et al (US 2010/0087738) (“Fornwalt”).
Regarding Claim 8, Widman, Joshua, and Addison 2 teach the device of claim 6, their combined efforts fail to teach wherein the processing circuitry is configured to determine the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values by at least: 
determining a cross-correlation function for the first physiological signal and the second physiological signal; and 
determining a time lag at which the cross-correlation function has a maximum amplitude.  
However Fornwalt teaches a physiological monitor (Abstract) and teaches that determining a time lag comprises determining a cross-correlation function for the first physiological signal and the second physiological signal; and determining a time lag at which the cross-correlation function has a maximum amplitude ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman, Joshua, and Addison 2 and perform the time delay calculation with maximum amplitude in the cross-correlation function as taught by Fornwalt as the application of a known technique to a known device ready for improvement to yield predictable results of accurately assessed delay.

Regarding Claim 17, Widman, Joshua, and Addison 2 teach the method of claim 15, their combined efforts fail to teach wherein determining the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values comprises: 

determining a time lag at which the cross-correlation function has a maximum amplitude.  
However Fornwalt teaches a physiological monitor (Abstract) and teaches that determining a time lag comprises determining a cross-correlation function for the first physiological signal and the second physiological signal; and determining a time lag at which the cross-correlation function has a maximum amplitude ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman, Joshua, and Addison 2 and perform the time delay calculation with maximum amplitude in the cross-correlation function as taught by Fornwalt as the application of a known technique to a known device ready for improvement to yield predictable results of accurately assessed delay.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Joshua and further in view of Addison 2 and further in view of Bonnefous (US 6,113,543).
Regarding Claim 9, Widman, Joshua, and Addison 2 teach the device of claim 6, and Addison 2 further teaches wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the set of mean arterial pressure values and the set of oxygen saturation values (See claim 6 Rejection), their combined efforts fail to teach 
wherein the processing circuitry is further configured to synchronize the first set of mean arterial pressure values and the set of oxygen saturation values based on the relative time delay, and 
However Bonnefous teaches a physiological monitor (Abstract) wherein physiological data sets may be synchronized to reveal characteristics between datasets (Col. 4, L. 52-64).
.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Joshua and further in view of Chan et al (US 2014/0228692) (“Chan”) and further in view of Woehrle (US 5,846,190) and further in view of Wang et al (US 2016/0242657) (“Wang”).
Regarding Claim 11, while Widman and Joshua teach the device of claim 1, their combined efforts fail to teach wherein the processing circuitry is further configured to: 
determine a signal quality metric based on the difference between the first set of mean arterial pressure values and the second set of mean arterial pressure values, 
	However Chan teaches a physiological monitor (Abstract) wherein two related data sets are gathered ([0041] peaks and minimums in a respiration signal), determining the difference between the datasets ([0039] to determine whether the data sets have expected relationship), and determining a signal quality metric from the difference ([0041]-[0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine a quality metric as taught by Chan to determine if the expected characteristics are seen between the two datasets of Widman and Joshua as the application of a known technique of comparing datasets with a quality metric to the known two datasets of Widman and Hutchinson ready for improvement to yield predictable results of gathered data of quality.
Yet their combined efforts fail to teach
determine that the signal quality metric is greater than or equal to a threshold level, 

However Woehrle teaches a medical device (Abstract) comprising a quality determination of data and notification of data falling under a quality threshold (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compare the quality metric of Chan to a threshold as taught by Woehrle to ensure that any analysis performed on the gathered data is accurate.
Yet their combined efforts fail to teach:
output the autoregulation status before determining that the signal quality metric is greater than or equal to the threshold level, and 
refrain from further outputting the autoregulation status in response to determining that the signal quality metric is greater than or equal to the threshold level.  
	However Wang teaches a physiological measurement system (Abstract) wherein an image quality of an optical mouse is tracked and when quality is below a threshold level, the output of the mouse is stopped.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compare the quality metric of Chan to cause the stopping of processing of related parameters as Wang teaches this ensures the ending of further compound errors.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Joshua and further in view of Baudenbacher et al (US 2015/0359489) (“Baudenbacher”).
Regarding Claim 14, Widman and Joshua teach the method of claim 12, and Widman teaches an embodiment of measuring blood pressure from multiple sensors ([0069]), their 
However Baudenbacher teaches a physiological monitoring system (Abstract) wherein physiological data is received from multiple sensors in an array ([0015]) gathering multiple data parameters.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to receive the second set of mean arterial pressure values taught by Widman and Joshua from a multi-parametric monitor device as taught by Baudenbacher as a simple substitution of one monitoring scheme for another to obtain predictable results of accurately assessed mean blood pressure.


Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Joshua and further in view of Pipke et al (US 2015/0186602) (“Pipke”).
Regarding Claim 23, while Widman, Joshua, and Pipke teach the device of claim 1, wherein the patient is in a patient group, and wherein the first algorithm is more tailored to a unique pulse morphology of the patient group of than the second algorithm. 
However Pipke teaches a health monitor (Abstract) wherein a model for a patient physiological parameters can be uniquely tailored to account for unique physiological behavior ([0013]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adapt one of the algorithms of Joshua to account for unique pulse morphology as Pipke teaches that this better accounts for variations in physiological data due to chronic disease.
Regarding Claim 24 while Chamoun, Widman, and Pipke teach the method of claim 12, wherein the patient is in a patient group, and wherein the first algorithm is more tailored to a unique pulse morphology of the patient group of than the second algorithm.
However Pipke teaches a health monitor (Abstract) wherein a model for a patient physiological parameters can be uniquely tailored to account for unique physiological behavior ([0013]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adapt one of the algorithms of Joshua to account for unique pulse morphology as Pipke teaches that this better accounts for variations in physiological data due to chronic disease.

Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun et al (US 2012/0053433) (“Chamoun”) in view of Widman.
	Regarding Claim 18, Chamoun teaches a device (Abstract) comprising: 
a first display (Fig. 1, display 20); and 
processing circuitry ([0033] monitor 14) configured to: 
receive a physiological signal indicative of a physiological parameter of a patient ([0033], [0035] sensor could be for blood pressure); 
determine a first set of blood pressure values of the patient for a time period based on the first physiological signal ([0033], [0035]); 
transmit the first set of blood pressure pressure values to a multi-parametric monitor device for presentation by the multi-parametric monitor device via a second display ([0035] second display of multi-parametric monitor may display what is calculated by monitor 14); and
present, via the display, the first set of mean arterial pressure values of the patient for the time period ([0035]).

determining an autoregulation status of the patient based on the first set of mean arterial pressure values.
	However Widman teaches a autoregulation determining device (Abstract, [0085], [0031]) comprising: 
receiving a physiological signal indicative of a physiological parameter of a patient ([0022] blood pressure monitoring device 108 transmits data to signal processing unit 112); 
determining a first set of mean arterial pressure values of the patient for a time period based on the first physiological signal ([0017], [0025] determined blood pressure for analysis indicated as mean arterial pressure, averaging is first algorithm for a monitored period); and
determining an autoregulation status of the patient based on the first set of mean arterial pressure values ([0085], [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the blood pressure of Chamoun to determine MAP values and then autoregulation values as a form of further utilizing the previously gathered data to gather more patient parameters and give a further picture of patient’s health state. 
Regarding Claim 21, Chamoun and Widman teach the device of claim 18, further comprising the multi-parametric monitor device comprising the second display (See Claim 18 Rejection).
Regarding Claim 22, while Chamoun, Widman, and Addison 2 teach the device of claim 18, wherein the patient is in a patient group, and wherein the first algorithm is more tailored to a unique pulse morphology of the patient group of than a second algorithm (See Claim 18 Rejection¸ the cardiovascular-based algorithm cited is more tailored than another algorithm).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun in view of Widman and further in view of Addison 2.
Regarding Claim 19, while Chamoun and Widman teach the device of claim 18, their combined efforts fail to teach wherein the physiological parameter of the patient comprises a first physiological parameter, and wherein the processing circuitry is further configured to: 
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter; 
determine a set of oxygen saturation values of the patient based on the second physiological signal; and  62Docket No: C00013949.USU1/1215-093US01 
determine a relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values, 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the first set of mean arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values.  
However Addison 2 teaches an autoregulation analysis technique (Abstract) comprising
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter (Abstract, second signal being indicative of oxygen saturation); 
determine a set of oxygen saturation values of the patient based on the second physiological signal (Abstract, oxygen saturation); and 
determine a relative time delay between arterial pressure values and the set of oxygen saturation values ([0026] phase difference between blood pressure and oxygen saturation), 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the set of arterial pressure values, the set of oxygen saturation values, and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman with the teachings of Addison 2 as the application of a known technique for determining autoregulation to the known autoregulation analysis ready for improvement to yield predictable results of accurately assessed subject autoregulation.
	Regarding Claim 20, Chamoun, Widman, and Addison 2 teach the device of claim 18, 
wherein the processing circuitry is configured to determine the first set of mean arterial pressure values based on a sampling window for the first set of mean arterial pressure values, 
wherein the processing circuitry is configured to determine the set of oxygen saturation values based on a sampling window for the set of oxygen saturation values, and 
wherein the processing circuitry is configured to determine the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values based on a duration of the sampling window for the first set of mean arterial pressure values and a duration of the sampling window for the set of oxygen saturation values (See Claim 18 Rejection, the offset between the sampling windows of certain durations is the relative time delay).  


Response to Arguments
Applicant’s amendments and arguments filed 11/29/2021 with respect to the 35 USC 101 rejections have been fully considered and are persuasive. The rejection is withdrawn. 
Applicant’s amendments and arguments filed 11/29/2021 with respect to the 35 USC 102(a)(1) rejections have been fully considered, but are not persuasive. Applicant argues that Widman has not been shown to describe first and second displays, much less transmitting data configured to transmit data generally, the processing circuitry is configured to transmit the data to a multi-parametric monitor device. 
Applicant then argues that Hampapuram does not remedy the fact that Widman does not claim a second display. Examiner’s citation is intended to include obviousness for why one would add a second display connected to the Widman’s device. The obviousness statement would then make obvious why that first set of mean arterial pressure could conceivably be sent to all displays and thus meet the limitations of the claim. Nonetheless, while Examiner does not concede the argument, the argument moot because a new grounds of rejection of Chamoun and Widman has been applied.
Applicant’s amendments and arguments filed 11/29/2021 with respect to the 35 USC 103 rejections have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Widman and Joshua.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791